    Case 1:19-cv-00136-JRH-BKE Document 18 Filed 01/25/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


MICHAEL CONDO,                             *


        Plaintiff,                         *
                                           ■Jr


             V.                            *                   CV   119-136
                                           ■k


CONVERGENT OUTSOURCING,         INC. ,     *
                                           *


        Defendant.                         *
                                           ★




                                     ORDER




     Before       the   Court   is   the         Parties'    joint    stipulation   of

dismissal with prejudice.            (Doc. 17.)             All Parties signed the

stipulation; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a) (1) (A)(ii) ,

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.        The   Clerk is directed to          TERMINATE all motions and

deadlines and CLOSE this case.           Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.

     ORDER ENTERED at Augusta, Georgia, this a?S^day of January,
2021.



                                         J. mAMAL                       JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
